                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

                                              )
CITY OF GREEN BAY, et al.,                    )
                                              )
               Plaintiffs,                    )
                                              )
                                              )
                                              )
                                              )
                                              )
v.                                            )                  Civil Action No: 20-cv-00479
                                              )
MARGE BOSTELMANN, et al.,                     )
                                              )
               Defendants.                    )

         [PROPOSED] ORDER GRANTING LEAVE TO FILE AMICUS BRIEF

       Having considered the Motion of proposed Amici Curaie, Disability Rights Wisconsin and

ACLU of Wisconsin, for leave to file an amicus brief in this case, it is

       ORDERED that the Motion for Leave to File is GRANTED.

                                      Signed this ______ day of March, 2020.



                                      ____________________________________
                                      Hon. William C. Griesbach
                                      U.S. District Judge




        Case 1:20-cv-00479-WCG Filed 03/27/20 Page 1 of 1 Document 33-1
